Citation Nr: 1818185	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression, and in excess of 70 percent on and after September 14, 2015.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to December 1989, January 2003 to January 2005, and from April 2007 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a July 2015 Board remand. In the December 2010 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective May 27, 2009. In a November 2013 rating decision, the RO increased the disability rating assigned, now characterized as PTSD with depression, to 50 percent, effective May 27, 2009. In a May 2017 rating decision, the RO again increased the disability rating assigned to 70 percent, effective September 14, 2015. As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

Entitlement to TDIU was denied in a May 2012 rating decision and the Veteran has not appealed that determination. However, the question of unemployability due to the disability for which an increased rating is sought has been re-raised by the record and is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

Remand is required to ensure that the RO complies with Board remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall, 11 Vet. App. at 271. In July 2015, the Board remanded this matter for further evidentiary development and to obtain an adequate medical opinion regarding the severity of the Veteran's service-connected PTSD with depression. If VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Where the record does not adequately reveal the current state of the disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

On remand, a September 2015 VA examination was conducted. The examiner found that since a March 2012 VA examination, the Veteran had given up his truck driving job due to road rage, which was not listed as a significant factor in the March 2012 VA examination report but is frequently seen in PTSD. The VA examiner opined that despite this apparent worsening, the Veteran's level of impairment was roughly the same as it was at the March 2012 VA examination. The examiner concluded that given the Veteran's mental capacity to work around the house and outdoors, the Veteran had the capacity to function satisfactorily in a solitary, low stress environment involving low to medium complexity work that does not involve driving. The VA examiner suggested that the Veteran might be best suited for a tele-work position, given his internet skills, but that there are other domains in which the Veteran could function adequately. 

The VA examiner, however, failed to address a February 2014 private Disability Benefits Questionnaire (DBQ) as required by the July 2015 Board remand. The VA examiner noted that he was unable to locate the DBQ in the file.  The February 2014 DBQ noted that because the Veteran cannot sustain the stress from a competitive work environment, he could not be expected to engage in gainful activity due to his PTSD. The private psychologist opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Persistent delusions or hallucinations, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective work and social relationships were also noted. For this reason, remand is required for a new VA examination.

With regard to the Veteran's claim for a TDIU, the Veteran maintains that he is unemployable because of the totality of his disabilities, some of which are still on appeal. As the decision with respect to the remanded claim may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the claim still pending. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, the TDIU claim must be readjudicated with the remanded claim.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected PTSD with depression. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ). 

The examiner must also address the GAF scores of 50 assigned by the VA examiner in March 2012, and private psychologist in February 2014. The examiner must address the contrasting supplied summaries between the two reports of the level of occupational and social impairment.  The examiner must also address the findings and conclusion reached by the September 2015 VA examiner, concurring with the March 2012 VA examiner. 

5.  After completing the preceding development, a social and industrial survey must be obtained to ascertain the Veteran's work or work-like functioning in recent years. The evidence of the record must be made available to and reviewed by the individual conducting the survey. The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disabilities. The surveyor should consider the Veteran's education and educational experience, irrespective of age and any nonservice-connected disorders.

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability. The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. The Veteran is service-connected for PTSD with depression, lumbar strain, tinnitus, and left heel spur with arthritis of the great toe.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


